DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 has been considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: prime mover in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer (U.S. Patent No. 6,446,421).
Regarding claim 1, Krammer teaches a hedge trimmer (Figures 1-2) comprising a body housing(10)(Figure 2); a blade (2) extending forward from a front portion (25) of the body housing (Figure 1); a prime mover housed in the body housing and configured to drive the blade (Col. 3, Lines 20-30); a front handle (5) disposed forward of the body housing (Figures 1 and 2) and comprising a grip support (7) and a front grip (6), wherein the blade is attached to the grip support (Figures 2 and 3) and the front grip is connected to the grip support (Figure 3); and a rear handle (3) connected to a rear portion of the body housing and comprising a rear grip (35), wherein a first vibration isolator (40) is disposed between the grip support and the blade (Figure 3).
Regarding claim 2, Krammer teaches wherein the grip support (7) is connected to the front portion (25) of the body housing (Figure 4), and a second vibration isolator (40) is disposed between the body housing and the grip support (Figures 2-4).
Regarding claim 3, Krammer teaches wherein the front grip and the grip support are integrated with each other (Figures 2-3).

Claims 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosskamp (U.S. Patent Pub. No. 2010/0218967).
Regarding claim 9, Rosskamp teaches a hedge trimmer (40) comprising: a body housing (H1)(Figure 4); a blade (53) extending forward from a front portion (48) of the body housing (Figure 4); a motor (50) housed in the body housing and configured to drive the blade (Figure 4 and Paragraph 0037); a front grip (47) connected to the body housing (Figures 3 and 4); a rear grip (46) connected to the body housing and disposed rearward of the front grip (Figure 4); and a battery detachably (1) attached to the body housing by sliding the battery with respect to the body housing when the hedge trimmer is placed on a placement surface, wherein a sliding direction (57) of the battery with respect to the body housing forms 45 degrees or more upward to a longitudinal axis of the blade when the hedge trimmer is placed on a placement surface (Figure 6).

    PNG
    media_image1.png
    355
    583
    media_image1.png
    Greyscale

Regarding claim 10, Rosskamp teaches wherein the sliding direction is substantially orthogonal to the longitudinal axis of the blade (See annotated Figure 6 above).
Regarding claim 11, Rosskamp teaches wherein the battery is attached between the body housing and the rear grip, and a space is present between the rear grip and the battery (See annotated Figure 6 above; Examiner notes the space to be the opening between the handle 46 and the housing H1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer (U.S. Patent No. 6,446,421) in view of Rosskamp (U.S. Patent Pub. No. 2010/0218967).
Regarding claim 4, Kramer does not provide wherein the prime mover is a motor configured to be driven by electric power.
Rosskamp teaches it is known in the art of handheld tools to incorporate a motor configured to be driven by electric power (Paragraph 0049).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kramer to incorporate the teachings of Rosskamp to provide a portable handheld power tool with an electric motor. Doing so provides better handling and weight distribution (Paragraph 0010).

Regarding claim 5, Kramer does not provide wherein the prime mover is a motor driven by electric power, the hedge trimmer further comprises: a battery detachably attached to the body housing by sliding the battery with respect to the body housing when the hedge trimmer is placed on a placement surface, and a sliding direction of the battery with respect to the body housing forms 45 degrees or more upward to a longitudinal axis of the blade when the hedge trimmer is placed on the placement surface.
Rosskamp teaches a hedge trimmer (40) comprising a motor (50) driven by electric power (Figure 4 and Paragraph 0037), the hedge trimmer further comprising a battery (1) detachably attached to the body housing by sliding the battery with respect to the body housing when the hedge trimmer is placed on a placement surface (Figure 6), and a sliding direction (56) of the battery with respect to the body housing forms 45 degrees or more upward to a longitudinal axis of the blade when the hedge trimmer is placed on the placement surface (See annotated Figure 6 above).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the device of Kramer to incorporate the teachings of Rosskamp to provide a portable handheld power tool with an electric motor. Doing so provides better handling and weight distribution (Paragraph 0010).

Regarding claim 6, the modified device of Kramer provides wherein the sliding direction is substantially orthogonal to the longitudinal axis of the blade (Rosskamp Annotated Figure 6 above).
Regarding claim 7, the modified device of Kramer provides wherein the battery is attached between the body housing and the rear grip, and a space is present between the rear grip and the battery (Rosskamp See annotated Figure 6 above Examiner notes the space to be the opening between the handle 46 and the housing H1).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer (U.S. Patent No. 6,446,421) in view of Rosskamp (U.S. Patent Pub. No. 2010/0218967) as applied to claims 1 and 5 above, and further in view of Bergquist (U.S. Patent Pub. No. 2012/0324743).
Regarding claim 8, the modified device of Kramer does not provide wherein a center of gravity of the hedge trimmer with the battery attached to the body housing is positioned rearward of the front grip and forward of the rear grip.
Bergquist teaches it is known in the art of handheld cutters to incorporate a center of gravity (714) of a handheld cutting tool (700) with a battery (712) attached to the body housing is positioned rearward of the front grip (704) and forward of the rear grip (706)(Paragraph 0041 and Figure 7)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Kramer to incorporate the teachings of Bergquist to provide a center of gravity between the front and rear handle. Doing so  improves handling and balance of the electric power tool during operation (Paragraph 0007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rosskamp (U.S. Patent Pub. No. 2010/0218967) in view of Bergquist (U.S. Patent Pub. No. 2012/0324743).	
Regarding claim 12, Rosskamp does not provide wherein a center of gravity of the hedge trimmer with the battery attached to the body housing is positioned rearward of the front grip and forward of the rear grip.
Bergquist teaches it is known in the art of handheld cutters to incorporate a center of gravity (714) of a handheld cutting tool (700) with a battery (712) attached to the body housing is positioned rearward of the front grip (704) and forward of the rear grip (706)(Paragraph 0041 and Figure 7)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the device of Rosskamp to incorporate the teachings of Bergquist to provide a center of gravity between the front and rear handle. Doing so improves handling and balance of the electric power tool during operation (Paragraph 0007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD D CROSBY JR whose telephone number is (571)272-8034. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD D CROSBY JR/  06/13/2022Examiner, Art Unit 3724